Petition of Bill Williams for writ of certiorari to the Court of Appeals, to review and revise the opinion and judgment of that court in the case of Bill Williams v. State of Alabama,155 So. 387.
The questions raised by appellant in his application for certiorari, and insisted upon in brief for error, are so treated in the opinion of the Court of Appeals as to leave us nothing to review, under our uniform ruling in reviewing cases from that court. The writ must, therefore, be denied. Postal Tel.-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91.
Writ denied.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.